DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 11/06/2020.  In virtue of the amendment:
Claims 1, 3-6, 12-15 and 21-26 are present in the instant application.
Claims 1, 6, 14, 21 and 24 are currently amended.
Claims 2, 7-11 and 16-20 are canceled.
The Applicant’s argument, in response to the rejection of claims 1, 3-6, 12-15 and 21-26, filed on 11/06/2020 have been considered and found persuasive.  Therefore, amended claims 1, 3-6, 12-15 and 21-26, after comprehensive searching, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1, 3-6, 12-15 and 21-26 are allowed.
The primary reasons for the allowance of claims 1, 3-5 and 12-15 are in the inclusion of the limitation(s):
“… wherein the electric circuit comprises a load that receives power from a power source that is external to the anti-fouling device, wherein the load comprises a plurality of UV-C LEDs; and an add-on light guide, wherein the add-on light guide is configured to optically extend light output of the plurality of UV-C LEDs, wherein the add-on light guide comprises a UV-C light guide, wherein no UV-C light is generated within the UV-C light guide, wherein the passive-UV-C light guide is configured to be optically coupled to the plurality of UV-C LEDs, and wherein the electric circuit has only a single power supply wire that receives the power from the power source” and combination thereof, in the claim(s), i.e., claim 1 (claims 3-5 and 12-15 are allowed as being dependent on claim 1), which are not found in the prior art references.
The reasons for the allowance of claims 6 and 21-26 have been indicated in previous Office Action mailed on 09/10/2020.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Frederick (U.S. Pub. 2010/0283389 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844